DETAILED ACTION
This Office Action is in response to the submission filed on 12/17/2018.  Currently, claims 1-8 have been examined.  
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 06/29/2020 is acknowledged.  Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/21 & 01/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2004/0130001) by Headley et al (“Headley”).
Regarding claim 1, Headley discloses in FIG. 1-8 (the figures in the reference are sub-optimal; see US-6881610 (allowed case in the case family) for better quality drawings, if needed) and related text, e.g., a method, comprising: 
arranging a plurality of dice (FIG. 1, 103/105/107/109) on a substrate (101); 
performing a first etching process (FIG. 5 and par. 28) that etches a first layer (417) of the substrate at a boundary between adjacent dice of the plurality of dice on the substrate (par. 28), wherein the first etching process forms facets (531) of one or more waveguides (425) that are defined within the first layer, and wherein the first etching process leaves a portion of the first layer in the boundary between the adjacent dice; 
performing a second etching process (par. 30; describes multi-etch process) that etches the portion of the first layer (417) and a second layer (421) beneath the portion of the first layer, the second etching process forming a trench (529) in the boundary, wherein the second layer has a different material from the first layer (par. 30; one is “semiconductor” the other is “oxide”); and separating the plurality of dice into individually separated dice along the trench (FIG. 8 is one example).
Regarding claim 2, Headley discloses in FIG. 1-8 and related text, e.g., wherein the substrate is a silicon-on-insulator (SOI) substrate (par. 27, first sentence; SOI structure is being described; also, see par. 21).
Regarding claim 5, Headley discloses in FIG. 1-8 and related text, e.g., wherein the first etching process etches through a first thickness of the first layer and substantially stops at the second layer (par. 30; etches through 417; stops at 421).
Regarding claim 6, Headley discloses in FIG. 1-8 and related text, e.g., wherein the second etching process etches through a second thickness of the second layer and into a bulk portion of the substrate (par. 30; etches through 421 and removes it; hence, leaving bulk 419; hence, meeting limitations).
Regarding claim 8, Headley discloses in FIG. 1-8 and related text, e.g., wherein the separating of the plurality of dice comprises dicing along the trench using a dicing saw or using a laser (par. 28 “traditional dicing or sawing techniques”; hence, use of “dicing saw” or “laser” is at the very least obvious in light of these explicit teachings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2004/0130001) by Headley et al (“Headley”).
Regarding claim 3, Headley discloses in FIG. 1-8 and related text, e.g., substantially the entirety of claimed structure as recited in claim 1, but does not explicitly state that “wherein a first thickness of the first layer is between 3 micrometers and 10 micrometers, and a second thickness of the second layer is between 300 nanometers and 3 micrometers”.
3 micrometers and 10 micrometers, and a second thickness of the second layer is between 300 nanometers and 3 micrometers”, in order to achieve the desired design parameters for the specific design in a specific semiconductor technological generation (to elaborate briefly on the above, as is well-known to anyone with a passing knowledge of semiconductor industry (say, by watching CNN), there is a new generation of semiconductor technology every 12-24 months and the dimensions of the devices (length/width/thickness) are constantly shrinking; hence, in the process of constantly shrinking dimensions, as the layer thicknesses are constantly shrinking, the artisans forming their devices will end up with a range of thicknesses, including the ones recited above).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, layer thicknesses is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that layer thicknesses affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited layer thicknesses through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to 
Regarding claim 4, Headley discloses in FIG. 1-8 and related text, e.g., substantially the entirety of claimed structure as recited in claim 1, but does not explicitly state that “wherein a first thickness of the first layer is between 100 nanometers and 1 micrometer”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Headley with “wherein a first thickness of the first layer is between 100 nanometers and 1 micrometer”, in order to achieve the desired design parameters for the specific design in a specific semiconductor technological generation (to elaborate briefly on the above, as is well-known to anyone with a passing knowledge of semiconductor industry (say, by watching CNN), there is a new generation of semiconductor technology every 12-24 months and the dimensions of the devices (length/width/thickness) are constantly shrinking; hence, in the process of constantly shrinking dimensions, as the layer thicknesses are constantly shrinking, the artisans forming their devices will end up with a range of thicknesses, including the ones recited above).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, layer thicknesses is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that layer thicknesses affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited layer thicknesses through routine experimentation, in order to achieve the desired performance.

Regarding claim 7, Headley discloses in FIG. 1-8 and related text, e.g., substantially the entirety of claimed structure as recited in claim 1, but does not explicitly state that “wherein the second etching process etches to a depth of between 50 micrometers and 150 micrometers into the bulk portion of the substrate”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Headley with “wherein the second etching process etches to a depth of between 50 micrometers and 150 micrometers into the bulk portion of the substrate”, in order to achieve the desired design parameters for the specific design in a specific semiconductor technological generation (to elaborate briefly on the above, as is well-known to anyone with a passing knowledge of semiconductor industry (say, by watching CNN), there is a new generation of semiconductor technology every 12-24 months and the dimensions of the devices (length/width/thickness) are constantly shrinking; hence, in the process of constantly shrinking dimensions, as the layer thicknesses are constantly shrinking, the artisans forming their devices will end up with a range of thicknesses, including the ones recited above; therefore, directly related to limitations above, see FIG. 5-6; it shows that a second etch (according to par. 30), etched into bulk 419, and formed trench 529; how deep is the depth inside bulk 419?  That will 
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, layer thicknesses is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that layer thicknesses affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited layer thicknesses through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
04/10/21

/MOUNIR S AMER/Primary Examiner, Art Unit 2894